DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


	Allowable Subject Matter
Claims 1-15 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach or suggest individually the slide housing includes an inner plate having a first face that faces an outside of the electronic device and a second face that faces away from the first face, and a first opening formed to penetrate the first face and the second face, and a display mounted on the first face, wherein the display includes a substantially transparent window including a flexible area forming an outer face of the display, a light-emitting layer disposed under the window, a substantially opaque protective layer disposed under the light-emitting layer, and a second opening formed in the protective layer and at least partially overlapping the first opening in a vertical direction as set forth in independent claims 1, and the flexible display includes a window forming at least a portion of the outer surface of the electronic device wherein a transparent area is formed in a partial area of the light-emitting layer so as to transmit light incident from outside the electronic device, and an opening at least 
	Dependent claims 2-10 and 12-15 being further limiting to the independent claims 1, 11 respectively are also allowed. 
	The closet prior art, Shin., US Patent Application Publication No 2018/0188778 teaches display expansion type mobile terminal with a sliding motion, which is disclosed includes: a flexible display device; a fixed end frame to which the first front end is fixed; a via member provided independently of the fixed end frame; an extension frame which extends from the fixed end frame to a position adjacent to the via member in the predetermined display size adjustment direction A; a movable member which is spaced apart from the via member by an interval corresponding to a length of the extension frame; and a connection member. The closest prior art fails to anticipate or render Applicant’s limitations above obvious. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/THUY N PARDO/Primary Examiner, Art Unit 2691